Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George-Leonard N. Ngengwe (Reg. No. 69,530) on August 16, 2022.

The claims filed on 8/12/2022 as part of the Request for Continued Examination have been amended as follows:

1.	(Currently Amended) A system for implementing a distributed computing system scene assembly engine, the system comprising:
a scene assembly engine configured to:
receive a selection of a first synthetic data asset and a selection of a second synthetic data asset from a distributed synthetic data as a service (SDaaS) integrated development environment (IDE) that supports both SDaaS distributed computing service operations and SDaaS machine-learning training service operations, 
wherein the SDaaS distributed computing service operations are based on a service-oriented architecture that supports the SDaaS machine-learning training service operations while abstracting underlying SDaaS distributed computing service operations that are managed via an SDaaS distributed computing service, 
wherein the SDaaS distributed computing service operations comprise storing and retrieving source assets as synthetic data asset polygon models at varying levels of details for performing SDaaS machine-learning training service operations on the source assets,
wherein a synthetic data asset is associated with asset-variation parameters and scene-variation parameters, wherein the asset-variation parameters and scene-variation parameters are programmable for machine-learning; 
receive values for generating a synthetic data scene, wherein the values correspond to asset-variation parameters or scene-variation parameters, wherein the values are associated with generating training datasets based on intrinsic-parameter variation and extrinsic-parameter variation, wherein intrinsic-parameter variation and extrinsic-parameter variation provide programmable machine-learning data representations of assets and scenes; and
based on the values, generate the synthetic data scene using the first synthetic data asset and the second synthetic data asset.
2.	(Original) The system of claim 1, wherein the SDaaS IDE supports a machine-learning synthetic data standard comprising a file format and a dataset-training architecture.
3.	(Currently Amended) The system of claim 1, wherein the SDaaS machine learning training service operations further comprise:
accessing a low polygon model synthetic data asset for a first computation operation; and
accessing a high polygon model synthetic data asset for a second computation operation.   
4.	(Original) The system of claim 1, further comprising a scene assembly engine client configured to:
receive a query for a synthetic data asset, wherein the query is received via the SDaaS IDE;
generate a query result synthetic data asset; and
cause display of the synthetic data scene generated based on the query result synthetic data.
5.	(Original) The system of claim 1, wherein the scene assembly engine is further configured to generate a synthetic data scene profile comprising the first synthetic data asset, the second synthetic data asset, and the values corresponding to the asset-variation parameters or scene-variation parameters.
6.	(Original) The system of claim 1, wherein the scene assembly engine is further configured to generate the synthetic data scene based on values for scene generation received from at least two scene assembly engine clients. 
7.	(Original) The system of claim 1, wherein the scene assembly engine is further configured to store the synthetic data scene in association with a scene preview and metadata.
8.	(Currently Amended) One or more computer storage 
receiving a first source asset from a first distributed Synthetic Data as a Service (SDaaS) upload interface associated with an SDaaS integrated development environment (IDE) that supports both SDaaS distributed computing service operations and SDaaS machine-learning training service operations,
wherein the SDaaS distributed computing service operations are based on a service-oriented architecture that supports the SDaaS machine-learning training service operations while abstracting underlying SDaaS distributed computing service operations that are managed via an SDaaS distributed computing service, 
wherein the SDaaS distributed computing service operations comprise storing and retrieving source assets as synthetic data asset polygon models at varying levels of details for performing SDaaS machine-learning training service operations on the source assets,
receiving a second source asset from a second a distributed SDaaS upload interface; 
receiving a query for a synthetic data asset, wherein the query is received via a first scene assembly engine client;
accessing a query result synthetic data asset, wherein the query result synthetic data asset is associated with asset-variation parameters and scene-variation parameters, wherein the asset-variation parameters and scene-variation parameters are programmable for machine-learning;
receiving a first set of values for generating a synthetic scene associated with the query result synthetic data asset, wherein the first set of values correspond to asset-variation parameters or scene-variation parameters, wherein the first set of values are associated with generating training datasets based on intrinsic-parameter variation and extrinsic-parameter variation, wherein intrinsic-parameter variation and extrinsic-parameter variation provide programmable machine-learning data representations of assets and scenes; 
accessing a synthetic data scene generated based on the first set of values, wherein the synthetic data scene comprises the query result synthetic data; and 
causing display of the synthetic data scene.
9.	(Original) The media of claim 8, wherein the SDaaS IDE supports a machine-learning synthetic data standard comprising a file format and a dataset-training architecture.
10.	(Original) The media of claim 8, wherein the actions further comprise receiving a second set of values for generating the synthetic scene, wherein the second set of values are received from a second scene assembly engine client.
11.	(Previously Presented) The media of claim 10, wherein the actions further comprise:
receiving, at the first scene assembly engine client, additional values for generating the synthetic data scene via the first scene assembly engine client and the second scene assembly engine client; and 
causing display of the synthetic data scene generated based on the additional values.
12.	(Currently Amended) The media of claim 8, the actions further comprising:
accessing a low polygon model synthetic data asset for a first computation operation; and
accessing a high polygon model synthetic data asset for a second computation operation.   
13.	(Original) The media of claim 8, wherein the synthetic data scene is associated with a synthetic data scene profile comprising the first synthetic data asset, the second synthetic data asset, and the values corresponding to the asset-variation parameters or scene-variation parameters.
14.	(Original) The media of claim 8, wherein causing display of the synthetic data scene comprises causing display of a scene preview and metadata. 
15.	(Currently Amended) A computer-implemented method for implementing a distributed computing system scene assembly engine, the method comprising:
receiving a selection of a synthetic data asset from a distributed synthetic data as a service (SDaaS) integrated development environment (IDE) that supports both SDaaS distributed computing service operations and SDaaS machine-learning training service operations, 
wherein the SDaaS distributed computing service operations are based on a service-oriented architecture that supports the SDaaS machine-learning training service operations while abstracting underlying SDaaS distributed computing service operations that are managed via an SDaaS distributed computing service, 
wherein the SDaaS distributed computing service operations comprise storing and retrieving source assets as synthetic data asset polygon models at varying levels of details for performing SDaaS machine-learning training service operations on the source assets,
wherein the synthetic data asset is associated with asset-variation parameters and scene-variation parameters, wherein the asset-variation parameters and scene-variation parameters are programmable for machine-learning; 
receiving values for generating a synthetic data scene, wherein the values correspond to asset-variation parameters or scene-variation parameters, wherein the values are associated with generating training datasets based on intrinsic-parameter variation and extrinsic-parameter variation, wherein intrinsic-parameter variation and extrinsic-parameter variation provide programmable machine-learning data representations of assets and scenes; and
based on the values, generating the synthetic data scene using the synthetic data asset.
16.	(Original) The method of claim 15, wherein the SDaaS IDE supports a machine-learning synthetic data standard comprising a file format and a dataset-training architecture.
17.	(Currently Amended) The method of claim 15, the method further comprising: 
accessing a low polygon model synthetic data asset for a first computation operation; and
accessing a high polygon model synthetic data asset for a second computation operation.  
18.	(Original) The method of claim 15, the method further comprising generating a synthetic data scene profile comprising the second synthetic data asset, and the values corresponding to the asset-variation parameters or scene-variation parameters.
19.	(Original) The method of claim 15, wherein generating the synthetic data scene is based on values for scene generation received from at least two scene assembly engine clients.
20.	(Original) The method of claim 15, the method further comprising storing the synthetic data scene in association with a scene preview and metadata.



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art searched and made of record fails to anticipate or make obvious the claimed invention.  Specifically, the prior art searched and made of record fails to teach the amended limitation(s) in the independent claims in combination with the other elements of the independent claims.  Further, the amended limitation(s) in the independent claims in combination with the other elements of the independent claims provides a scope that is beyond the abstract and are significantly more than a generic computer implementation of an otherwise abstract process.

The prior art made of record is considered pertinent to applicant's disclosure but fails to anticipate or make obvious the claimed invention.

Barrett et al. (U.S. Pre-Grant Publication No. 2010/0293123, hereinafter referred to as Barrett) teaches a system for implementing a distributed computing system scene assembly engine, the system comprising a scene assembly engine configured to:
receive a selection of a first synthetic data asset and a selection of a second synthetic data asset from a distributed synthetic data as a service (SDaaS) integrated development environment (IDE) that supports SDaaS distributed computing service operations,
Barrett teaches a user selecting a scenario and designing an experiment to be studied, where “the experiment design is utilized by the other subsystems of system 102, including synthetic data set subsystem 104, to build and/or modify the synthetic data set…and construct the social contact network used to represent the situation” desired by the user (Para. [0024]) where the synthetic data assets are selected using exemplary interface of Figure 6.
Barrett further teaches supporting distributed computing service operations by teaching “management module 305 may include one or more data brokers 355 to manage data utilized by management module 305, including storing, retrieving, organizing, and/or cataloguing the data” with “general interfaces (e.g., where data can be accessed without prior knowledge of data location, organization, storage method, format, etc., such as through using exchanges of metadata with the client) and/or specific interfaces (e.g., an SQL query to a relational database) to access data” (Para. [0055]).
wherein the SDaaS distributed computing service operations comprise storing and retrieving source assets;
Barrett teaches “management module 305 may include one or more data brokers 355 to manage data utilized by management module 305, including storing, retrieving, organizing, and/or cataloguing the data” with “general interfaces (e.g., where data can be accessed without prior knowledge of data location, organization, storage method, format, etc., such as through using exchanges of metadata with the client) and/or specific interfaces (e.g., an SQL query to a relational database) to access data” (Para. [0055]). Barrett further teaches “entity broker 365 has knowledge of and access to the services of population construction module 310” (Para. [0061]) where “population construction module 310 is configured to construct and/or modify the synthetic population…to create the desired situation representation” and “the synthetic population includes synthetic entities that may represent entities in a real geographic area…or a virtual universe (Para. [0063]).
Therefore, Barrett teaches a distributed computing service operations comprising storing and retrieving data including storage of and retrieval of synthetic entities included in a synthetic population.
wherein a synthetic data asset is associated with asset-variation parameters and scene-variation parameters,
Barrett teaches each synthetic entity in the synthetic population being associated with one or more attributes, activity data, and activity schedules (Para. [0005]).
wherein the asset-variation parameters and scene-variation parameters are programmable for machine-learning;
Barrett teaches the attributes of the synthetic entities as being programmable, or changeable (Para. [0070]) thereby teaching the parameters of the synthetic entities being programmable for machine learning.
receive values for generating a synthetic data scene,
Barrett teaches receiving input from the user (Fig. 6 and Para. [0074]) for generating the scene that represents the desired scenario that the user wishes to study (Para. [0024]).
wherein the values correspond to asset-variation or scene-variation parameters; and
Barrett teaches “the experiment design is utilized by the other subsystems of system 102, including synthetic data set subsystem 104, to build and/or modify the synthetic data set (including, e.g., the synthetic population) and construct the social contact network used to represent the situation” that the user wishes to study (Para. [0024]).  Therefore, Barrett teaches the received values as part of the experiment design, built in an interface such as the one taught in Figure 6, which correspond to both attributes of the synthetic entities of the synthetic population as well as attributes for the desired scenario.
based on the values, generate the synthetic data scene using the first synthetic data asset and the second synthetic data asset.
Barrett teaches “the experiment design is utilized by the other subsystems of system 102, including synthetic data set subsystem 104, to build and/or modify the synthetic data set (including, e.g., the synthetic population) and construct the social contact network used to represent the situation” that the user wishes to study (Para. [0024]).  Therefore, Barrett teaches using the selected synthetic entities as well as the contextual values to generate the user-defined scenario.

Clayton et al. (U.S. Pre-Grant Publication No. 2017/0236013, hereinafter referred to as Clayton) teaches procedurally synthesizing a training dataset for training a machine-learning model including: (1) a training designer configured to describe variations in content of training images to be included in the training dataset and (2) an image definer coupled to the training designer, configured to generate training image definitions in accordance with the variations and transmit the training image definitions: to a 3D graphics engine for rendering into corresponding training images, and further to a ground truth generator for generating associated ground truth corresponding to the training images, the training images and the associated ground truth comprising the training dataset. Clayton further teaches “the training designer is further configured to accept input from a user defining the characteristics and establishing limits of the variations in each of the characteristics” (Para. [0020]) and performing machine learning training service operations using the synthetic data generated based on the user-defined characteristics and limits of variations (Paras. [0018]-[0019] & Fig. 1). Clayton also teaches “the systems and methods…can eliminate the extra cost by allowing the developer to specifically synthesize only as much data as is needed to complete the training of a model…saving the developer many hours of work along the way” (Para. [0015]) thereby teaching a developer interacting with the system through a development environment.

Bleiweiss et al. (U.S. Pre-Grant Publication No. 2017/0169620) teaches generation of synthetic 3-dimensional object image variations for training of recognition systems including a background scene generator circuit for varying background scenes of rendered image variations and an image pose adjustment circuit for adjusting illumination of the object and the background for each of the variations.

Kirkley, JR. et al. (U.S. Pre-Grant Publication No. 2006/0048092) teaches a mixed reality or video game authoring tool system and method which integrates design information in the mixed reality or video game interfaces and allows the authoring of both mixed reality and video game environment and facilitates the iterative development of mixed reality and video game environments.

Miller et al. (U.S. Pre-Grant Publication No. 2019/0108288) teaches storing digital content components that can be requested to be incorporated with digital content, the request specifying fixed and variable content attributes for the digital content components, and the data of the request “may specify criteria of attributes of the provided components based on user selections and/or machine learning” (Para. [0043]).

Abraham et al. (U.S. Pre-Grant Publication No. 2010/0157021) teaches a method for creating, storing, and providing access to 3d image files for subsequent use in virtual world environments, the 3d image files representing a scanned person or object in the real world.

Sarkar et al. (U.S. Pre-Grant Publication No. 2019/0095785) teaches initiate a training of a machine-learning model with a parameter for the training having a first value, the training to determine a set of parameters for the model, calculate output of the training, and change the parameter of the training to have a second value during the training based at least in part on the output.

Martins et al. (U.S. Pre-Grant Publication NO. 2003/0179218) teaches surveying a real-world environment, generating 3d data that defines the real-world environment, rending a virtual 3d environment using the 3d data, retrieving virtual objects from a database comprised of pre-stored virtual objects, and rendering the virtual objects in the virtual 3d.

Chari (U.S. Pre-Grant Publication No. 2013/0097103) teaches creating training sets for predictive modeling, the generating of the training data being from an unlabeled data set which is clustered using a semi-supervised clustering process along with the labeled data to produce data clusters and choosing data samples from each of the clusters to use as the training data.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R. F. M./
Examiner, Art Unit 2154
8/17/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154